DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 28-31, and the species SEQ ID NO: 43 in the reply filed on 8 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 July 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant stated SEQ ID NOs 10 and 44 are species at least 60% identical to the elected species SEQ ID NO: 43. In fact, the elected species SEQ ID NO: 43 is a subsequence of both SEQ ID NOs 10 and 44 which are 82% identical to the elected 
Drawings
The drawings are objected to because Figures 3-6 fail to comply with 37 C.F.R. 1.83(a) which does not permit sequences in the Figures that are duplicated in the Sequence Listing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The Brief description of the drawings must be corrected upon deletion of Figures 3-6 from the Drawings.

The Title of the Invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.
The following title is suggested: Method Of Increasing Resistance To A Fungal Pathogen By Applying A Hydrophobin Protein To A Plant.
Claim Interpretation
(Orthologue) An orthologous gene is a gene in different species that evolved from a common ancestor by speciation. Normally orthologous genes retain the same function in the course of evolution.
(Paralogue) Paralogous genes are genes that are related via duplication events in the last common ancestor (LCA) of the species being compared.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
	Applicant claims a method fir applying a hydrophobin protein or a hydrophobin fusion protein to a surface of a plant, plant part or plant cell, wherein said hydrophobin comprises an amino acid sequence with at least 60% identity with SEQ ID NO: 10, 43 or 44 (the elected species), or a functional fragment thereof, an orthologue or a paralogue thereof.
	Applicant describes the Schizophyllum commune hydrophobin (sc3) at SEQ ID NO: 10, a functional fragment thereof at SEQ ID NO: 43 and an artificial sc3 orthologue at SEQ ID NO: 44. SEQ ID NOs 10 and 44 are 82% identical to SEQ ID NO 43.
	Applicant does not describe hydrophobins or fusion proteins that are at least 60% identical to SEQ ID NO: 43 for example, nor does Applicant describe the genus of orthologue or paralogues of SEQ ID NO: 43 (or 10).
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. Essentially, Applicant has not adequately describe the variation within the claimed genus. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BASF SE (WO 2010/092088 A2 published in German and designating the U.S.; the English language version found in Patent Application Publication US 2011/0312497 A1).
	This rejection refers to the claims in the US PGPUB. The numbering of the claims are identical in both the WO document and the US PGPUB document.
	BASF SE discloses use of a hydrophobin including the sc3 hydrophobin (referring in Figure 15 to SEQ ID NO: 10 of WO 2006/082251, as well known in the prior art) to treat a plant surface (see claims 1, 9 and 12). BASF SE discloses a composition comprising said hydrophobin for crop protection at claim 22. BASF SE disclose that the hydrophobin is constituent of a fusion protein at claim 13 (the term “preferably” is not limiting of the recited fusion protein).
	The sc3 hydrophobin disclosed by BASF SE would at the least be a paralogue of instant SEQ ID NO: 10 and at most at least 60% identical to instant SEQ ID NO: 10. The method of instant claims 28 and 29 comprise a single method step, that being 
	See Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC SCalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then the prior art anticipates the claimed method.
	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663